

Exhibit 10.31(F)
FIFTH AMENDMENT TO LEASE AGREEMENT
THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Fifth Amendment”) is made as of
the 29 day of November, 2017, by and between ARE-SEATTLE NO. 16, LLC, a Delaware
limited liability company (“Landlord”), and JUNO THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant are parties to that certain Lease Agreement dated as
of April 6, 2015, as amended by that certain First Amendment to Lease Agreement
dated as of May 21, 2015, as further amended by that certain Second Amendment to
Lease Agreement dated as of September 30, 2015, as further amended by that
certain Third Amendment to Lease Agreement dated as of November 17, 2016, and as
further amended by that certain Fourth Amendment to Lease Agreement of even date
herewith (the “Fourth Amendment”) (as amended, the “Lease”). Pursuant to the
Lease, Tenant shall lease certain premises containing approximately 241,276
rentable square feet of the Building consisting of (i) the 4th floor containing
approximately 33,799 square feet, (ii) the 5th floor containing approximately
26,024 square feet, (iii) the 6th floor containing approximately 26,659 square
feet, (iv) the 7th floor containing approximately 26,645 square feet, (v) the
8th floor containing approximately 26,630 square feet, (vi) the 9th floor
containing approximately 26,215 square feet, (vii) the 10th floor containing
approximately 26,200 square feet, (viii) the 11th floor containing approximately
26,047 square feet, and (ix) the 12th floor containing approximately 23,057
square feet (collectively, the “Premises”) in that certain building located at
400 Dexter Avenue North, Seattle, Washington. Capitalized terms used herein
without definition shall have the meanings defined for such terms in the Lease.
B.    Landlord and Tenant desire, subject to the terms set forth below, to amend
the Lease to reflect that Tenant has elected by executing this Fifth Amendment
to exercise its right to lease all of the Fixed Expansion Premises pursuant to
Section 2 of the Fourth Amendment. The Fixed Expansion Premises consists of the
Suite 250 Premises containing approximately 4,540 rentable square feet on the
2nd floor of the Building and the 3rd Floor Premises containing approximately
20,978 rentable square feet on the 3rd floor of the Building, both as more
particularly shown on Exhibit A attached hereto.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Amended Definitions. From and after the date hereof, the definitions of
Premises, Rentable Area of Premises, and Tenant’s Share of Operating Expenses
are hereby deleted in their entirety and replaced with the following:

“Premises: A portion of the 2nd floor of the Building known as the Suite 250
Premises and the entire rentable area on each of the 3rd, 4th, 5th, 6th, 7th,
8th, 9th, 10th, 11th and 12th floors of the Building consisting of approximately
266,794 rentable square feet.”
“Rentable Area of Premises: 266,794 rentable square feet.”
“Rentable Area of Building: 290,111 rentable square feet.”
“Tenant’s Share of Operating Expenses: 91.2%”


725342217.2    1    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




Except as expressly provided for in this Fifth Amendment, Tenant shall lease the
Fixed Expansion Premises on all of the terms that are applicable to Tenant’s
exercise of its Initial Expansion Right as provided for in Section 2 of the
Fourth Amendment.
2.
Base Rent for Fixed Expansion Premises. Tenant shall not be required to pay any
Base Rent for the Fixed Expansion Premises until November 15, 2019. Commencing
on November 15, 2019, Tenant shall commence paying Base Rent for the Fixed
Expansion Premises as follows: (i) with respect to the approximately 4,540
rentable square feet in the Suite 250 Premises, Tenant shall be required to pay
Base Rent of $54.00 per rentable square foot, and (B) with respect to the
approximately 20,978 rentable square feet in the 3rd Floor Premises, Tenant
shall be required to pay Base Rent at the then-current Base Rent per rentable
square foot being paid with respect to the 4th floor and the 5th floor of the
Premises, as adjusted pursuant to Section 4 of the Lease. The Base Rent payable
with respect to the Fixed Expansion Premises shall be adjusted on each
Adjustment Date by the Rent Adjustment Percentage. Other than the Base Rent
abatement provided in this Section 2, Tenant shall not be entitled to any other
Base Rent abatement with respect to the Fixed Expansion Premises. Tenant shall,
subject to compliance with applicable Lease requirements, be entitled to the TI
Allowance referenced in the Work Letter attached hereto as to the entire Fixed
Expansion Premises, and to the Lobby Allowance and Restroom Allowance referenced
in the Fourth Amendment as to only the 3rd Floor Premises.

3.
Operating Expenses. Notwithstanding anything to the contrary contained herein,
Tenant shall not be required to pay Tenant’s Share of Operating Expenses with
regards to the Fixed Expansion Premises (i.e. 8.79%) until November 15, 2019 and
Tenant’s Share of Operating Expenses shall continue to be 83.16% until November
14, 2019.

4.
Security Deposit. Notwithstanding anything to the contrary contained in the
Lease, Tenant shall not be required to deliver an additional Security Deposit in
connection with the addition of the Fixed Expansion Premises.

5.
Right to Expand. Except as provided for in Section 1 of the Fourth Amendment,
Tenant shall have no further Fixed Expansion rights to expand in the Building.

6.
Tenant Improvements. The Tenant Improvements for the Fixed Expansion Premises
shall be designed and constructed pursuant to the terms of the Work Letter
attached hereto as Exhibit B.

7.
OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List or the
Sectoral Sanctions Identifications List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

8.
Miscellaneous.

a.    This Fifth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions between the parties.
This Fifth Amendment may be amended only by an agreement in writing, signed by
the parties hereto.
b.    This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.


725342217.2    2    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




c.    This Fifth Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fifth Amendment attached thereto.
d.    Except as amended and/or modified by this Fifth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fifth Amendment. In the
event of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.


725342217.2    3    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Amendment as of
the day and year first above written.
TENANT:
JUNO THERAPEUTICS, INC.,
a Delaware corporation
By: /s/ Hans Bishop    
Its: C.E.O.    






LANDLORD:
ARE-SEATTLE NO. 16, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP.,
         a Maryland corporation,
         general partner
By: /s/ Jackie Clem        
        Its Senior Vice President    
RE Legal Affairs






725342217.2    4    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------





LANDLORD’S ACKNOWLEDGMENT






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.













STATE OF CALIFORNIA         )
) §
County of Los Angeles             )


On November 30 , 2017, before me, RACHEL EARLE , a Notary Public, personally
appeared Jackie Clem who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct


WITNESS my hand and official seal.                 [stamp]




/s/ Rachel Earle            
Signature of Notary                        (Affix seal here)






725342217.2    5    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




TENANT’S ACKNOWLEDGMENT




STATE OF   WA   


COUNTY OF  King   


ss.





On this 28 day of November , 2017, before me personally appeared Hans Bishop ,
to me known to be the CEO of Juno Therapeutics , a _________ _________, that
executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation for the
uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.


/s/ Patricia Grossbard

--------------------------------------------------------------------------------

(Signature of Notary)


Patricia Grossbard

--------------------------------------------------------------------------------

(Legibly Print or Stamp Name of Notary)
Notary public in and for the State of Washington ,
residing at 400 Dexter Ave N, Seattle, WA 98109    


My appointment expires 5/12/20    




[seal]


725342217.2    6    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------





Exhibit A


Fixed Expansion Premises
a201710kexhibit1031fimage2.jpg [a201710kexhibit1031fimage2.jpg]


725342217.2    A-1    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




a201710kexhibit1031fimage3.jpg [a201710kexhibit1031fimage3.jpg]


725342217.2    A-2    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------





Exhibit B to Fifth Amendment


Work Letter
THIS WORK LETTER dated November ___, 2017 (this “Work Letter”) is made and
entered into by and between ARE-SEATTLE NO. 16, LLC, a Delaware limited
liability company (“Landlord”), and JUNO THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
Agreement dated April __, 2015, as amended by that certain First Amendment to
Lease Agreement dated as of May 21, 2015 (the “First Amendment”), as further
amended by that certain Second Amendment to Lease Agreement dated as of
September 30, 2015 (the “Second Amendment”), as further amended by that certain
Third Amendment to Lease Agreement dated as of November 17, 2016 (the “Third
Amendment”), as further amended by that certain Fourth Amendment to Lease
Agreement of even date herewith (the “Fourth Amendment”), and as further amended
by that certain Fifth Amendment to Lease Agreement dated concurrently herewith
(the “Fifth Amendment”) (as amended, the “Lease”), by and between Landlord and
Tenant.
1.General Requirements.
(a)    Tenant’s Authorized Representative. Tenant designates Geoff Quinn
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter. Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative. Tenant may change
either Tenant’s Representative at any time upon not less than 1 business day
advance written notice to Landlord.
(b)    Landlord’s Authorized Representative. Landlord designates Todd Chambers
(“Landlord’s Representative”) as the only person authorized to act for Landlord
pursuant to this Work Letter. Tenant shall not be obligated to respond to or act
upon any request, approval, inquiry or other Communication from or on behalf of
Landlord in connection with this Work Letter unless such Communication is in
writing from Landlord’s Representative. Landlord may change either Landlord’s
Representative at any time upon not less than 1 business day advance written
notice to Tenant. Neither Landlord nor Landlord’s Representative shall be
authorized to direct Tenant’s contractors in the performance of the Tenant
Improvements (as hereinafter defined).
(c)    Landlord and Tenant agree that the TI Architect (as defined in Section
3(b) below) for the Tenant Improvements (as defined in Section 3(a) below) and
Tenant’s general contractor for construction of the Tenant Improvements (the “TI
Contractor”) shall be selected by Tenant, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Skanska USA
is an approved TI Contractor for which no Landlord consent is required. The
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall directly engage the TI Architect and the TI
Contractor for the design and construction of the Tenant Improvements. Landlord
shall be named a third party beneficiary of any warranties and indemnities
provided in any contract entered into by Tenant with the TI Architect and the TI
Contractor for the Tenant Improvements. Tenant’s contracts with the TI
Contractor shall contain not less than a one-year warranty as to materials and
workmanship with respect to the Tenant Improvements, and Tenant’s contract shall
provide that the warranty shall inure to the benefit of both Landlord and Tenant
and shall be directly enforceable by either of them. Tenant covenants to provide
Landlord with an assignment (on a non-exclusive basis) or other assurance
necessary to effect such right of direct enforcement in the event of a Default
by Tenant or a termination of the Lease prior to the expiration of any
applicable warranty period. Landlord shall be responsible for enforcing any
applicable warranties provided in its construction contracts that provide
coverage applicable to any defective work in the Building Shell. Tenant shall be
entitled, at Tenant’s election, to receive the benefit of any warranties
provided to Landlord by third parties applicable to construction, materials or
equipment on, in or about any portion of the Premises that Tenant is obligated


725342217.2    B-1    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




to maintain under the Lease. If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers, but the cost of any
such extended warranties shall be borne solely by Tenant.
(d)    Coordination Obligations. Landlord and Tenant shall work together in a
cooperative manner to coordinate the Tenant Improvements and to achieve the
substantial completion of all such work in as prompt and efficient manner as
reasonably practicable.
2.    Intentionally Omitted.
3.    Tenant Improvements.
(a)    Tenant Improvements Defined. Other than funding (i) the TI Allowance (as
defined below) as to the Fixed Expansion Premises, (ii) the Lobby Allowance and
Restroom Allowance (as referenced in the Lease) as to the 3rd Floor Premises,
and (iii) except as otherwise expressly set forth herein or in the Lease,
Landlord shall not have any obligation whatsoever with respect to the Tenant
Improvements and the finishing of the Fixed Expansion Premises for Tenant’s use
and occupancy. As used herein, “Tenant Improvements” shall mean all fixed
improvements (excluding furniture and other personal property of Tenant) to the
Fixed Expansion Premises desired by Tenant and shall include, subject to
Landlord’s approval rights pursuant to this Work Letter, the design, permitting
and construction of the balance of the improvements to the Fixed Expansion
Premises and all such improvements shall be of a quality consistent with tenant
improvements to other Class A laboratory/office buildings in Seattle and the
Building Shell. Notwithstanding anything to the contrary contained herein,
Tenant acknowledges and agrees that the Tenant Improvements shall also be
subject to Tenant obtaining the requisite approvals from the City of Seattle,
and any applicable architectural review boards, planning commission, city
council and building department. Tenant may elect to perform Tenant Improvements
within the 3rd Floor Premises first, and then perform Tenant Improvements within
the Suite 250 Premises in a second phase. In such event, the entire TI Allowance
for the Fixed Expansion Premises shall be made available to Tenant for the 3rd
Floor Premises phase of construction, and the deliverables required of Tenant by
this Work Letter, including without limitation those at Section 3(b)-(d) and
6(e), shall apply separately to the 3rd Floor Premises Tenant Improvements and
to the Suite 250 Premises Tenant Improvements.
(b)    Tenant’s Design Drawings. Tenant shall retain a licensed architect
selected by Tenant and approved by Landlord pursuant to Section 1(c) above (“TI
Architect”) to prepare and deliver to Landlord and the Architect schematic
drawings and outline specifications (the “TI Design Drawings”) detailing
Tenant’s requirements for the Tenant Improvements. Flad is an approved TI
Architect for which no Landlord consent is required. The TI Design Drawings
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. In particular, but without
limitation, Landlord shall not refuse consent to plan features or material
specifications which are similar to, or logical extensions of, tenant
improvements that Landlord or Tenant has constructed in other portions of the
Premises outside the Fixed Expansion Premises. Not more than 10 business days
after receipt, Landlord shall notify Tenant of Landlord’s approval or
disapproval of the TI Design Drawings and, if disapproved, Landlord shall return
the TI Design Drawings to Tenant with a detailed explanation of the reason(s)
for disapproval. Representatives of both parties shall promptly make themselves
available to discuss and resolve Landlord’s comments or revisions, and such
documents shall promptly be revised by Tenant to incorporate any agreed upon
changes. In the event the parties cannot reach agreement and resolve all
disputed matters relating to any such documents, the parties shall promptly meet
and confer and negotiate in good faith to reach agreement on any disputed
matters. Such process shall continue until Landlord has approved the TI Design
Drawings; provided, however, that any disputes in connection with the TI Design
Drawings shall be resolved in accordance with Section 3(d) hereof.
(c)    Working Drawings. Following Landlord’s and Tenant’s approval of the TI
Design Drawings, Tenant shall cause the TI Architect to prepare and deliver to
Landlord and the Architect for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction


725342217.2    B-2    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




Drawings”), which TI Construction Drawings shall represent the logical evolution
of the approved TI Design Drawings. As between Landlord and Tenant, Tenant shall
be solely responsible for ensuring that the TI Construction Drawings reflect
Tenant’s requirements for the Tenant Improvements. The TI Construction Drawings
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed and in particular, but without
limitation, Landlord shall not object to any feature of the TI Construction
Drawings that was included in the TI Design Drawings or which is a logical
extension thereof unless it would reasonably be expected to materially or
adversely impact the Building Shell or Building Systems. Landlord shall notify
Tenant of its approval or disapproval of the TI Construction Drawings within 10
business days after Landlord receives the TI Construction Drawings and, if
disapproved, Landlord shall return the TI Construction Drawings to Tenant with a
detailed explanation of the reason(s) for disapproval, and the procedure
described in Section 3(b) above shall be repeated until Landlord approves, in
writing, the TI Construction Drawings; provided, however, that any disputes in
connection with the TI Construction Drawings shall be resolved in accordance
with Section 3(d) hereof. The approved TI Construction Drawings, as modified,
shall be deemed the “TI Construction Drawings”.
(d)    Approval and Completion. Upon any dispute regarding the design of the
Tenant Improvements, which is not settled within 10 business days after notice
of such dispute is delivered by one party to the other, Tenant may make the
final decision regarding the design of the Tenant Improvements, provided,
however, that (i) Tenant acts reasonably and such final decision is either
consistent with or a compromise between Landlord’s and Tenant’s positions with
respect to such dispute, (ii) that all costs and expenses resulting from any
decision by Tenant shall be payable by Tenant (subject to reimbursement out of
the TI Allowance as provided for below or payable by Tenant as Excess TI Costs),
and (iii) Tenant’s decision will not materially or adversely affect the
structural components of the Building or any Building Systems. Any TI Changes to
the TI Construction Drawings following Landlord’s and Tenant’s approval of same
requested by Tenant shall be processed as provided in Section 5 hereof;
provided, however, that the terms of this Section 3(d) shall apply to any
dispute between Landlord and Tenant in connection with any such TI Changes.
4.    Performance of Tenant Improvements.
(a)    Commencement and Permitting of the Tenant Improvements. Tenant shall
retain the TI Contractor selected by Tenant and reasonably approved by Landlord
pursuant to Section 1(c) above to construct the Tenant Improvements. Tenant
shall commence construction of the Tenant Improvements upon obtaining and
delivering to Landlord a building permit (the “TI Permit”) authorizing the
construction of the Tenant Improvements consistent with the approved TI
Construction Drawings. The cost of obtaining the TI Permit shall be payable by
Tenant (subject to reimbursement out of the TI Allowance as provided for below
or payable by Tenant as Excess TI Costs). Landlord shall, at no cost to
Landlord, assist Tenant in obtaining the TI Permit. Prior to the commencement of
the Tenant Improvements, Tenant shall deliver to Landlord a copy of Tenant’s
contract with the TI Contractor for the Tenant Improvements and the TI
Architect, and certificates of insurance from any subcontractor performing any
part of the Tenant Improvement evidencing industry standard commercial general
liability, automotive liability, “builder’s risk”, and workers’ compensation
insurance. Tenant shall cause the TI Contractor to provide a certificate of
insurance naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s
lender (if any) as additional insureds for the TI Contractor’s liability
coverages.
(b)    Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the approved TI Construction Drawings, the option will
be within Tenant’s reasonable discretion if the matter concerns the Tenant
Improvements, and within Landlord’s reasonable discretion if the matter concerns
the structural components of the Building or any Building System.
(c)    Tenant Liability. Tenant shall be responsible for causing any
construction deficiencies or defects in the Tenant Improvements to be corrected.
(d)    Substantial Completion. Tenant shall use commercially reasonable efforts
to cause the TI Contractor to substantially complete or cause to be
substantially completed the Tenant Improvements in


725342217.2    B-3    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




a good and workmanlike manner, in accordance with the TI Permit subject, in each
case, to Minor Variations and normal “punch list” items of a non-material nature
which do not interfere with the use of the Fixed Expansion Premises
(“Substantial Completion” or “Substantially Complete”). Upon Substantial
Completion of the Tenant Improvements, Tenant shall require the TI Architect and
the TI Contractor to execute and deliver, for the benefit of Tenant and
Landlord, a Certificate of Substantial Completion in the form of the American
Institute of Architects (“AIA”) document G704. For purposes of this Work Letter,
“Minor Variations” shall mean any modifications reasonably required with respect
to the Tenant Improvements: (i) to comply with all applicable Legal Requirements
and/or to obtain or to comply with any required permit (including the TI
Permit); (ii) to comport with good design, engineering, and construction
practices; or (iii) to make reasonable adjustments for field deviations or
conditions encountered during the construction of the Tenant Improvements.
5.    TI Changes.
(a)    Tenant’s Right to Request Changes. In the event that Tenant desires to
make a material change to the TI Construction Drawings that is other than a
logical extension of the approved TI Construction Drawings, at any time after
the approval thereof by Landlord (a “TI Change”), Tenant shall deliver written
notice of the same to Landlord setting forth in reasonable detail the nature and
extent of any such proposed TI Change (a “TI Change Request”). Such TI Change
Request must be signed by Tenant’s Representative. Landlord shall review and
approve or disapprove such TI Change Request within 5 business days thereafter,
provided that Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed. If such TI Change does not materially or adversely
affect the Building Shell (or the structural components thereof) and/or any
Building Systems, Landlord’s approval of such TI Change shall not be required.
If Landlord fails to respond within such 5 business day period, then Tenant
shall provide Landlord with a second written notice stating in bold and all caps
12 point font that Landlord’s failure to respond to Tenant’s TI Change Request
within 2 business days after Landlord’s receipt of the second notice shall be
deemed approval by Landlord, and if Landlord does not respond within such 2
business day period, then Landlord shall be deemed to have approved such TI
Change Request. Additionally, if Landlord disapproves of the item proposed by
Tenant, then Landlord shall deliver to Tenant its written explanation for such
disapproval and proposal for modifications and the parties shall negotiate in
good faith to reach agreement on the item proposed.
(b)    Implementation of Changes. If Landlord approves (or is deemed to have
approved) such TI Change, Tenant may cause the approved TI Change to be
instituted. If any TI Permit modification or change is required as a result of
such TI Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change. Any dispute between Landlord and Tenant in
connection with any such TI Changes shall be subject to the terms of Section
3(d).
6.    Costs.
(a)    Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade,
of the costs incurred or that will be incurred, in connection with the design
and construction of the Tenant Improvements (the “Budget”), and deliver a copy
of the Budget to Landlord for Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed. The Budget shall be based upon
the TI Construction Drawings approved by Tenant and Landlord. Landlord shall not
be entitled to a fee for monitoring and inspecting the construction of the
Tenant Improvements but Landlord shall be entitled to be reimbursed by Tenant
from the TI Allowance for Landlord’s reasonable and actual out-of-pocket costs
and expenses incurred in connection with monitoring and inspecting the
construction of the Tenant Improvements. If the Budget is greater than the TI
Allowance, Tenant shall be responsible for the paying the excess.
(b)    TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (the “TI Allowance”) of $145.00 per rentable square foot of the Fixed
Expansion Premises or in $3,700,110 in the aggregate. The TI Allowance shall be
disbursed in accordance with this Work Letter.


725342217.2    B-4    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]

--------------------------------------------------------------------------------




(c)    Costs Includable in TI Allowance. The TI Allowance shall be used solely
for the payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, including
Administrative Rent and the cost of TI Changes and all hard and soft costs
incurred by Tenant for completion of the Tenant Improvements and Tenant’s
occupancy, including, without limitation, the purchase by Tenant of furniture,
fixtures and equipment for the Fixed Expansion Premises (collectively, “TI
Costs”).
(d)    Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If the TI Costs under the Budget (as the same may be amended) exceed
the TI Allowance, Tenant shall be responsible for paying for all TI Costs in
excess of the TI Allowance (“Excess TI Costs”). Tenant shall timely pay for the
cost of the Tenant Improvements so that liens are not filed against the Property
and, for the avoidance of any doubt, the provisions of Sections 15 and 20(e)
shall apply to Tenant’s construction of the Tenant Improvements. Notwithstanding
anything to the contrary set forth in this Section 6(d), Tenant shall be fully
and solely liable for TI Costs and the cost of Minor Variations in excess of the
TI Allowance.
(e)    Payment for TI Costs. Upon Tenant’s written request to Landlord, one-half
(1/2) of the TI Allowance shall be disbursed by Landlord to Tenant as
reimbursement for the costs incurred by Tenant during the course of design and
construction of the Tenant Improvements at the point where the TI Contractor
certifies to Landlord’s reasonable satisfaction that the Tenant Improvements are
at least 50% complete. Upon Tenant’s written request to Landlord, the remaining
one-half (1/2) of the TI Allowance shall be disbursed by Landlord to Tenant as
reimbursement for the costs incurred by Tenant for the design and construction
of the Tenant Improvements upon completion of (and payment by Tenant in full
for) the Tenant Improvements. Tenant shall, upon request from Landlord, provide
monthly financial accounting reports (in form reasonably acceptable to Landlord)
documenting work completed, costs relative to Budget and payments made by Tenant
with respect to the Tenant Improvements. Prior to making any disbursements from
the TI Allowance, Landlord may require draw requests in a customary form
reasonably approved in advance by Landlord, containing certifications, lien
waivers (including unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord may reasonably
require. Upon completion of the Tenant Improvements (and prior to any final
disbursement of the TI Allowance), Tenant shall deliver to Landlord: (i)
statements setting forth the names of all contractors and first tier
subcontractors who did work and final, unconditional lien waivers from all such
contractors and first tier subcontractors; (ii) as-built plans (in electronic
CAD format) for such Tenant Improvements; (iii) a certification of substantial
completion in Form AIA G704, (iv) all governmental permits and approvals
required for the occupancy for the Fixed Expansion Premises to the extent they
are related to the completion of the Tenant Improvements; and (v) copies of all
operation and maintenance manuals and warranties affecting the Fixed Expansion
Premises that Tenant received from the TI Contractor in connection with the
construction of the Tenant Improvements.
7.    Intentionally Omitted.
8.    Miscellaneous.
(a)    Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.
(b)    Modification. No modification, waiver or amendment of this Work Letter or
of any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.
(c)    No Default. In no event shall Landlord have any obligation to fund any
portion of the TI Allowance during any period that Tenant is in Default under
the Lease.


725342217.2    B-5    a201710kexhibit1031fimage1.jpg
[a201710kexhibit1031fimage1.jpg]